t c memo united_states tax_court tracia callender petitioner v commissioner of internal revenue respondent docket no filed date after examining p's returns for and r disallowed all or most of the miscellaneous_itemized_deductions she claimed for those years held p failed to substantiate the expenses underlying the miscellaneous_itemized_deductions she claimed for and in excess of the amounts allowed by respondent held further sec_6662 accuracy-related_penalty for sustained tracia callender pro_se james p a caligure and peggy j gartenbaum for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal_income_tax respectively and an accuracy-related_penalty of dollar_figure for after concessions by the parties we must decide whether petitioner is entitled to miscellaneous_itemized_deductions of dollar_figure and dollar_figure for and respectively in excess of the amounts respondent allowed and whether petitioner is liable for a sec_6662 accuracy-related_penalty on her underpayment_of_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact when petitioner filed her petition in this case she resided in brooklyn new york petitioner's employment petitioner was employed by queens legal services corp qls from date until date her final position at qls was senior staff attorney on date petitioner began work as a trial attorney for the state of new york unified court system between and petitioner worked on a case in albany new york that was unrelated to her employment and for which she received no compensation petitioner's injuries and workers'_compensation claim petitioner was treated for leg and knee sprains in date and was able to perform her usual work by date in date petitioner filed workers'_compensation claims against qls that she agreed to withdraw as part of an agreement and release with qls dated date the agreement does not describe the nature of any injuries underlying the withdrawn claims petitioner's and federal_income_tax returns on her federal_income_tax return for petitioner reported adjusted_gross_income of dollar_figure and no taxable_income or tax_liability on her return she reported adjusted_gross_income of dollar_figure no taxable_income and tax_liability of dollar_figure attributable to a qualified_plan distribution in computing her tax_liability for and petitioner claimed miscellaneous_itemized_deductions of dollar_figure and dollar_figure respectively on her return petitioner also claimed the following deductions deduction schedule a--mortgage interest schedule c schedule e--auto and travel schedule e--management fees schedule e--legal and professional schedule e--commissions amount dollar_figure big_number big_number big_number big_number big_number at trial petitioner submitted spreadsheets captioned job expenses and miscellaneous deductions each spreadsheet lists individual expenditures grouped by category the subtotals for each category are as follows category bar dues and admissions fees expenses and continuing legal education expenses travel car expense gas parking car expense--sirius radio supplies post office federal express fee for background check for courts dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number food repair work bag internet service telephone union dues turbotax attorney's_fees total big_number big_number big_number big_number big_number -0- big_number big_number at trial petitioner claimed that the expenses listed above related to her employment but she did not explain individual expenditures in detail she admitted that some of the expenses related to the albany case and that she had mistakenly failed to attach a schedule c profit or loss from business to her returns reporting income and expenses of her own legal practice respondent's adjustments after examining petitioner's returns respondent disallowed all of the miscellaneous_itemized_deductions petitioner claimed for and other than the dollar_figure of union dues that petitioner deducted for respondent allowed dollar_figure of the mortgage interest_deduction claimed by petitioner on her schedule a itemized_deductions but disallowed the remaining dollar_figure respondent also disallowed the deductions petitioner claimed on her schedule e supplemental income and loss for auto and travel_expenses management fees legal and professional fees and commissions on the basis of these and other adjustments respondent determined that petitioner's corrected tax_liability is dollar_figure and dollar_figure for and respectively the parties' concessions at trial respondent conceded that for each of the two years in issue petitioner could deduct the bar dues and continuing legal education expenses she reported and the amounts she paid for tax_return preparation software petitioner conceded that for she was not entitled to deduct the dollar_figure of schedule a mortgage interest respondent disallowed the dollar_figure of schedule c expenses she reported or the schedule e expenses that respondent disallowed opinion i substantiation a burden_of_proof in general the taxpayer bears the burden_of_proof see rule a sec_7491 however may shift the burden_of_proof to the commissioner if among other things the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner's requests for witnesses information documents meetings and interviews see sec a a and b a taxpayer seeking to shift the burden_of_proof under sec_7491 has the burden of showing that she has satisfied the paragraph preconditions e g allnutt v commissioner tcmemo_2004_239 wl at petitioner has failed to establish her compliance with the record maintenance requirement that is a prerequisite to shifting the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof b petitioner's entitlement to the claimed deductions in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business because any employee is engaged in the business of earning his pay expenses related to a taxpayer's employment and not reimbursed by the employer have long been deductible under sec_162 and its predecessors e g 269_f2d_108 4th cir e very person who works for compensation is engaged in the business of earning his pay and that expense which is essential to the continuance of his employment is deductible under the predecessor of sec_162 aff'g tcmemo_1958_60 when called upon by the commissioner a taxpayer must substantiate his expenses see eg park v commissioner tcmemo_2012_279 at see also sec_6001 sec a income_tax regs moreover some expenses including those relating to travel meals and entertainment are subject_to heightened substantiation requirements see sec_274 petitioner has failed to carry her burden of substantiating the expenses underlying the miscellaneous_itemized_deductions she claimed in excess of the amounts respondent allowed at trial she described the amounts in issue only in general terms but did not provide supporting documentation for each item or establish how it was related to her employment moreover she admitted that she had incurred some of the claimed expenses in connection with a case that was unrelated to her employment and for which she received no compensation thus in regard to the amount remaining in issue for each year petitioner has failed to establish both the fact of the expenditures themselves and that any such expenditures were ordinary and necessary business_expenses in patterson v commissioner tcmemo_1979_362 tax ct memo lexi sec_162 at we considered the case of a taxpayer who had chosen to rely on what may be termed the 'shoebox method' of attaching photocopies of numerous cash register tapes and of similar bits of paper to his returns without making any effort on the returns or on brief and only a slight effort in oral testimony to link any item to a deductible trade_or_business expense transaction we concluded that the taxpayer in patterson failed to carry his burden of substantiating trade_or_business items see also 522_f2d_708 5th cir holding that sec_274 requires substantiation of the amount date place business_purpose and business relationship of each and every expenditure petitioner's position is similar to that of the taxpayer in patterson therefore we sustain respondent's disallowance of the deductions in issue ii accuracy-related_penalty sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the commissioner bears the burden of production with respect to penalties see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 the taxpayer's concessions may be taken into account in determining whether the commissioner has met that burden oria v commissioner tcmemo_2007_226 wl at once the commissioner carries his burden of production the taxpayer bears the burden of proving that she is entitled to relief because of substantial_authority or under sec_6664 see higbee v commissioner t c pincite a substantial_understatement the deficiency respondent determined for petitioner' sec_2010 taxable_year far exceeded of the total corrected tax_liability shown on the notice_of_deficiency which amount in turn is greater than dollar_figure it appears unlikely that the concessions respondent made will reduce petitioner's understatement below the substantiality threshold in any event because we find that petitioner's underpayment for is attributable to negligence the sec_6662 accuracy-related_penalty applies to that underpayment regardless of whether it is also attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 b negligence sec_1_6662-3 income_tax regs provides that negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see also marcello v commissioner 380_f2d_499 5th cir negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances aff'g in part remanding in part 43_tc_168 and tcmemo_1964_299 a failure to keep adequate books_and_records or to substantiate items properly also constitutes negligence sec_1_6662-3 income_tax regs petitioner makes no argument that her deduction of the amounts respondent disallowed or any of the positions she conceded were supported by substantial_authority petitioner conceded at trial that she was not entitled to dollar_figure of deductions that she claimed on her return respondent has shown that petitioner failed to keep adequate books_and_records to substantiate the expenses underlying those miscellaneous_itemized_deductions she claimed on her return that remained at issue after concessions petitioner's failure to substantiate the expenses underlying the deductions in issue and her admission before trial of the impropriety of other deductions both evidence negligence see id thus we conclude that respondent has met his burden of production in regard to the accuracy-related_penalty he determined c reasonable_cause although petitioner does not specifically invoke the reasonable_cause defense of sec_6664 she does ask in one of the issues identified in her opening brief whether alleged injuries and offenses she suffered are sufficient for penalties not to apply in addition she claims to have relied on turbo tax expert cpas in good_faith in determining whether a taxpayer's underpayment is attributable to negligence we must take into account th e taxpayer's mental and physical condition and sophistication with the tax laws during the time that the return was filed gray v commissioner tcmemo_1982_392 tax ct memo lexis at thus p roof of mental incapacitation or disability can support a finding of reasonable_cause carnahan v commissioner tcmemo_1994_163 wl at aff'd 70_f3d_637 d c cir although petitioner's brief describes hardships she claims to have suffered that in her view should relieve her of liability for the penalty respondent determined she failed to present evidence that would support her claim her opening brief did not propose numbered findings_of_fact with citations to the record as rule e requires moreover we find nothing in the record that would support her claim of reasonable_cause on the basis of her physical and mental condition when she filed her return the record provides evidence only that petitioner was treated for leg and knee sprains in date and was able to perform her usual work by date the other hardships petitioner alleges on brief which unlike leg and knee sprains might support a finding of reasonable_cause are not documented in the record in some circumstances a taxpayer's reliance on a competent and experienced accountant in the preparation of the taxpayer's return may constitute reasonable_cause and good_faith see eg 94_tc_473 see also 68_f3d_868 5th cir aff'g tcmemo_1993_634 by contrast in bunney v commissioner t c we rejected a taxpayer's argument that his use of a tax software program to prepare his return should excuse him from the accuracy- related penalty as we observed in that case tax preparation software is only as good as the information one inputs into it id pincite in sum the evidence before us fails to demonstrate that the errors petitioner made in the preparation of her return were attributable to reasonable_cause and that she acted in good_faith petitioner thus failed to carry her burden of showing that she is entitled to relief under sec_6664 therefore we sustain respondent's determination that the sec_6662 penalty applies to petitioner's underpayment for iii conclusion for the reasons explained above we conclude that petitioner is not entitled to deduct the miscellaneous_itemized_deductions she claimed for and in excess of the amounts respondent allowed and is liable for the sec_6662 accuracy-related_penalty on her underpayment_of_tax for decision will be entered under rule
